Citation Nr: 1010363	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-19 255	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 1950 to 
December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 1986 and April 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In a May 2004 decision, the Board reopened the Veteran's 
previously denied claim for entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD.  The 
Board remanded the reopened claim and the issues of whether 
new and material evidence was received to reopen the claims 
for service connection for PTSD and headaches, and service 
connection for a cardiovascular disease as secondary to a 
psychiatric disorder, for further development.  In a July 
2009 rating decision, the RO granted service connection for 
PTSD (previously claimed as aggressive reaction).  The RO's 
action represents a full grant of the benefit sought as to 
the Veteran's claim for service connection for PTSD.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1950 to December 1951. 

2.  On March 2, 2010, the Board was notified by the VA RO in 
Fort Harrison that the Veteran died in February 2010.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA RO from 
which the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


